UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) TANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2009 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-566 LE@P TECHNOLOGY, INC. (Name of small business issuer in its charter) DELAWARE 65-0769296 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 5601 N. DIXIE HIGHWAY SUITE 411 FORTLAUDERDALE, FLORIDA (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (954)771-1772 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Class A Common Stock, par value $.01 Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £ No T Indicate by check whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes £ NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark ifdisclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smallerreportingcompany T Indicate by checkmark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes £ No T State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter was $99,898.Reference is made to the response to Item 5 of this Annual Report. The number of shares of Class A Common Stock of the issuer outstanding as of March 29, 2010 was 65,195,909.The number of shares of Class B Common Stock of the issuer outstanding as of March 29, 2010 was 25,000. The number of shares of Series B Preferred Stock of the issuer and outstanding as of March 29, 2010 was 2,170. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). Certain portions of the issuer Proxy Statement for its Annual Meeting of Stockholders pursuant to Regulation 14A of the Securities Exchange Act of 1934, which will be filed with the Commission subsequent to the date hereof, are incorporated by reference into Part III of this Form 10-K. 2 Le@P Technology, Inc. FORM 10-K INDEX 10-K - YEAR END REPORT PAGE PART I ITEM 1. BUSINESS 5 ITEM 1A. RISK FACTORS 5 ITEM 2. PROPERTIES 5 ITEM 3. LEGAL PROCEEDINGS 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 6 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA 10 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 10 ITEM 9A. CONTROLS AND PROCEDURES 10 ITEM 9B. OTHER INFORMATION PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 11 ITEM 11. EXECUTIVE COMPENSATION 11 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 11 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTORS INDEPENDENCE 11 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 11 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES, AND REPORTS ON FORM 8-K. 11 SIGNATURES EX-31.1 – CERTIFICATION EX-32.1 - CERTIFICATION 3 Index FORWARD-LOOKING STATEMENTS Certain statements in this Annual Report on Form 10-K, other than purely historical information, including estimates, projections, statements relating to the business plans, objectives and expected operating results of Le@P Technology, Inc., and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause the actual results to differ materially from these forward-looking statements.Le@P Technology, Inc. undertakes no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 4 Index PART I ITEM 1. BUSINESS History of Le@P Technology, Inc. The Company was organized in March 1997 under the laws of the State of Delaware under the name “Seal Holdings Corporation”.In June 1997, the Company effected a reincorporation merger pursuant to which Seal Fleet, Inc., a Nevada corporation and the predecessor to the Company (“Seal Fleet”), was merged into the Company.Seal Fleet was originally incorporated in November 1969 under the name “First National Corporation”.On April 2, 1999 the Company changed its name to “OH, Inc.” and on July 5, 2000, again changed its name to “Le@P Technology, Inc.”When used in this report, the terms “Le@P” and the “Company” refer to Le@P Technology, Inc, its predecessors described above and their respective subsidiaries. Development of Business since January 1, 2008 The current and prevailing environment in the U.S. economy and credit markets have not allowed the Company to obtain the financing required to consummate an acquisition, and on May 22, 2009, the Board of Directors determined to cease for the foreseeable future investigating or seeking to consummate further investment and acquisition opportunities. Notwithstanding the cessation of its activities in pursuing and seeking to consummate acquisition or investment opportunities, the Company may from time to time consider investment or acquisition opportunities which otherwise come to the attention of the Board.The ability of the Company to pursue and ultimately consummate any such investment or acquisition opportunities will be dependent upon, among other things, the Company’s ability to obtain financing for such activities. Employees Le@P currently has one part-time employee. ITEM 1A. RISK FACTORS. As a smaller reporting company, the Company is not required to provide the information of this item. ITEM 2. PROPERTIES Le@P is leasing corporate offices located in Ft. Lauderdale, Florida from an unrelated party.The lease was effective April 1, 2007, and provides for a term of one year, subject to two one-year extension options.The Company exercised the second one-year extension option on April 1, 2009, and has monthly rental payments of approximately $4,400. Investment in Real Property The Company owns real property in Broward County, Florida (the “Real Property”) that was purchased from Bay Colony Associates, Ltd. (“Bay Colony”), an entity wholly-owned by an affiliate of its majority shareholder, M. Lee Pearce, M.D. (together with his affiliates, the “Majority Shareholder”) in exchange for a mortgage and note payable in the amount of $562,500.The purchase price was based upon an independent third-party appraisal.The long-term note and mortgage on the real property was replaced with a new long term-note with principal of the same amount on March 17, 2006 and then again on January 15, 2010.The note bears interest at the rate of 7% per annum.Both principal and interest are due on the extended maturity date of January 8, 2011. The Real Property is zoned light industrial and consists of approximately one and one-third acres.The Company leases the property to unrelated parties and recognized $43,400 and $26,550 in rental income under the leases for the years 2009 and 2008, respectively. 5 Index ITEM 3. LEGAL PROCEEDINGS From time to time, the Company is party to business disputes arising in the normal course of its business operations.The Company’s management believes that none of these actions, standing alone, or in the aggregate, is currently material to the Company’s operations or financial condition. As of December 31, 2009, the Company is not involved in any material claims or lawsuits. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s Class A Common Stock is traded on the OTC Bulletin Board (“OTCBB”), under the symbol LPTC.The following table sets forth the range of high and low bid prices per share of the Company’s Class A Common Stock for each of the quarters during the years ended December 31, 2008 and 2009, as reported on the OTCBB system.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. PRICE PERIOD HIGH LOW First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter There is no public market for the Class B Common Stock or the Series B Preferred Stock, all of which are issued to entities beneficially owned by the Majority Stockholder. Holders The Company has 641 Class A Common stockholders of record as of March 29, 2010. The Company has 1 Class B Common stockholder of record as of March 29, 2010.The Company has 1 Series B Preferred stockholder of record as of March 29, 2010. Dividends The Company has not paid dividends on our common stock in fiscal 2009 or fiscal 2008.The payment of cash dividends will depend upon our earnings, financial requirements and other relevant factors.Payments of dividends on the Company’s Class A Common Stock may only be paid after the payment of current and accumulated dividends on the Company’s Series B Preferred Stock.As of December 31, 2009, dividends of $2,236,500 were accumulated on the Series B Preferred Stock.Management does not presently intend to pay cash dividends. Equity Compensation Plan Information The following table sets forth summary information regarding options granted and outstanding under equity compensation plans approved and not approved by the Company’s stockholders.As of December 31, 2009, options to purchase 52,500 shares of Class A Common Stock were exercisable. 6 Index Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - TOTAL $ Unregistered Sales and Repurchases by Company During the year ended December 31, 2009, there were no equity securities sold by the Company that were not registered under the Securities Act of 1933, as amended.During the fourth quarter of 2009, there were no repurchases of securities by the Company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) should be read in conjunction with our consolidated financial statements and related notes contained in Item 8 of this report Form 10-K: Business Strategy On November 1, 2006, the Company appointed Dr. Donald J. Ciappenelli as the Chief Executive Officer of the Company and Chairman of its Board of Directors.In the latter part of 2006 and throughout 2007 and 2008, the Company vigorously attempted to pursue its strategy of acquiring and commercializing synergistic technologies to develop advanced products, and decided to open an office in Massachusetts to maximize the Company’s opportunities to find and develop new technologies and start-up companies that fit its business model for rapid growth in important markets.The current and prevailing environment in the U.S. economy and credit markets did not allow the Company to obtain the financing required to consummate an acquisition, and on May 22, 2009, the Board of Directors determined to cease for the foreseeable future investigating or seeking to consummate further investment and acquisition opportunities, and Dr. Ciappenelli agreed to terminate his employment as the Company’s Chief Executive Officer.On November 2, 2009, he resigned as the Company’s Chairman of the Board. Notwithstanding the cessation of its activities in pursuing and seeking to consummate acquisition or investment opportunities, the Company may from time to time consider investment or acquisition opportunities which otherwise come to the attention of the Board.The ability of the Company to pursue and ultimately consummate any such investment or acquisition opportunities will be dependent upon, among other things, the Company’s ability to obtain financing for such activities. Company Liquidity and Cash Requirements The Company has exhausted its liquid cash resources.The Company’s cash and cash equivalents, aggregating to $15,090 as of December 31, 2009, will not be sufficient to cover the current levels of operating expenses.Therefore, the Company entirely depends upon continued working capital advances from its Majority Shareholder.The Company’s condensed consolidated financial statements for the twelve months ended December 31, 2009 have been prepared on a going-concern basis, which contemplates the realization of assets and liabilities in the normal course of business.The Company’s audited financial statements as of December 31, 2008 included a “going concern” qualification, and the Company’s 2009 audited financial statement continue in effect this going concern qualification.The Company is continuing to pursue additional funding or investment, and will also actively seek to further reduce operating expenses. 7 Index Because the Company expects to exhaust its cash resources in 2010, and does not have any active business operations to generate cash flow to fund its operations, the Company will need to raise additional cash or cease operations and liquidate.There can be no assurance that the Company will be successful in raising additional cash or avoiding a liquidation.The worldwide markets for debt and equity remain unfavorable and depressed, which has complicated and continues to hinder the Company’s efforts to obtain financing.The Company has requested that the Majority Shareholder provide additional financing for the Company’s current operations. On June 15, 2009 the Company received a working capital loan from the Majority Shareholder in the amount of $25,000, and on September 1, 2009 the Company received a second working capital loan of $55,000.Both loans are unsecured and evidenced by promissory notes which accrue interest at the prime rate.Interest and principal are due in one lump sum on the maturity date of January 8, 2011.Subsequent to December 31, 2009, the Company received two additional working capital loans.On February 22, 2010 the Company received a working capital loan from the Majority Shareholder in the amount of $15,000, and on March 3, 2010 the Company received a second working capital loan of $130,000.Both loans are unsecured and evidenced by promissory notes which accrue interest at the prime rate.Interest and principal are due in one lump sum on the maturity date of January 8, 2011 for the $15,000 loan and January 8, 2012 for the $130,000 loan. The Majority Shareholder has no commitment or obligation to provide such additional financing.If the Majority Shareholder, in its discretion, provides such financing, there is no assurance that the Majority Shareholder will continue to do so in the future or regarding the terms of any such financing that the Majority Shareholder may elect to provide to the Company.The Company’s efforts to obtain financing may require significant costs and expenditures, and if the Company succeeds in obtaining financing, the financing terms could result in substantial dilution of existing equity positions and increased interest expense. Our auditors have issued a “going concern” opinion on our audited financial statements.This means that there is substantial doubt that we can continue as an on-going business for the next year unless we can succeed in obtaining additional financing to pay our bills.The Company has no operating revenues and its strategy of seeking to acquire a start up business is not designed to generate any such revenues in the near future. The Company’s continued existence, therefore, depends entirely upon obtaining additional financing in the form of debt or equity for which it has no present commitments.If the Company does not succeed in raising additional financing, it will be forced to cease operations, terminate its reporting as a public company and ultimately, liquidate or dissolve, resulting in the loss of equity investments in the Company. Changes in Financial Condition and Results of Operations The discussion below describes the Company’s material changes in financial condition as of December 31, 2009 compared with December 31, 2008 and its material changes in results of operations when comparing the year ended December 31, 2009 to the year ended December 31, 2008.All amounts in the discussion below are approximate. Financial Condition at December 31, 2009 Compared to December 31, 2008 The Company’s total assets decreased to $559,000 as of December 31, 2009 compared to $914,000 as of December 31, 2008.The decrease is primarily due to the Company’s operating expenses of approximately $398,000 during 2009.The Company’s remaining cash assets will not be adequate to fund its operations through the end of 2010. The Company’s total liabilities increased to approximately $866,000 as of December 31, 2009 compared to $776,000 as of December 31, 2008.This increase in liabilities primarily reflects an increase of $80,000 in long term notes payable and an increase of $40,000 in accrued interest payable. 8 Index Results of Operations for the Year Ended December 31, 2009 (“fiscal 2009”) Compared to the Year Ended December 31, 2008 (“fiscal 2008”) The Company’s operating expenses for fiscal 2009 were $398,000 compared to $1,395,000 for fiscal 2008, a decrease of approximately $997,000 or 71.5%.The Company’s operating expenses in 2008 included expenditures (primarily, professional fees) associated with pursuing acquisition opportunities of approximately $235,000. The Company expensed these amounts before the current and prevailing environment in the US economy and credit markets made the Company unable to obtain the financing required to consummate an acquisition, and the decrease in expenses in 2009 reflects the cessation of those activities in light of the present continuing negative market conditions.The decrease in operating expenses primarily reflects the decrease in salaries and benefits of $648,000 due to the resignation of the Vice-President in December 2008, and the voluntary termination of the Chief Executive Officer in May 2009.In addition, professional fees decreased by approximately $312,000 and other operating expenses decrease by approximately $55,000. The Company’s net loss for fiscal 2009 was $393,000 compared to a net loss of $1,382,000 for fiscal 2008.The Company’s net loss for fiscal 2009 primarily reflects operating expenses of $398,293 (including a write-down to share based compensation of $51,728 as a result of the Chief Executive Officer’s departure in May 2009). Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses and the disclosure of contingencies.Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may be materially different from those estimates.The following policies are those that we consider to be the most critical.See Note 1, “Summary of Significant Accounting Policies,” for further description of these and all other accounting policies. Accounting for the Impairment or Disposal of Long-Lived Assets The Company reviews the carrying value of amortizable long-lived assets whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the asset to the undiscounted future net cash flows expected to be generated by the asset. If facts and circumstances indicate that the carrying value of an asset or groups of assets, as applicable, is impaired, the long-lived asset or groups of long-lived assets are written down to their estimated fair value. Recent Accounting Pronouncements See Note 1, “Summary of Significant Accounting Policies” in the Notes to Consolidated Financial Statements for a discussion of recent accounting pronouncements and their effect, if any, on the Company. Off-Balance Sheet Arrangements As of December 31, 2009, the Company did not have any material off-balance sheet arrangements that have or are reasonably likely to have a material effect on the current or future financial condition, results of operations, liquidity, or capital resources. Note that this MD & A discussion contains forward-looking statements that involve risks and uncertainties.Please see the section entitled “Forward-Looking Statements” on page 4 for important information to consider when evaluating such statements and related notes included in Item 8. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a smaller reporting company, the Company is not required to provide the information of this item. 9 Index ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The accompanying consolidated financial statements of the Company and report of independent registered public accounting firm required by this item are filed herewith as Exhibit F and are incorporated herein by this reference. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None ITEM 9A(T). CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures (a)The Company maintains a system of disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act).As required by Rule 13a-15(b) under the Exchange Act, management of the Company, under the direction of the Company’s Acting Principal Executive Officer and Acting Principal Financial Officer, reviewed and performed an evaluation of the effectiveness of design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as of December 31, 2009.Based on that review and evaluation, the Acting Principal Executive Officer and Acting Principal Financial Officer, along with the management of the Company, have determined that as of December 31, 2009, the disclosure controls and procedures are effective. Management’s Annual Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of those internal controls.As defined by the SEC, internal control over financial reporting is a process designed by our Acting Principal Executive Officer and Acting Principal Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the financial statements in accordance with U.S. generally accepted accounting principles. Management has assessed the effectiveness of our internal control over financial reporting as of December 31, 2009.In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework.Based on our assessment and those criteria, we have concluded that our internal control over financial reporting was effective as of December 31, 2009.This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting or in other factors identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during the fourth quarter ended December 31, 2009 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B. OTHER INFORMATION None. 10 Index PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Given that the Company is not presently engaged in active operations and has only one part time executive officer, the Company has not yet adopted a Code of Ethics applicable to its officers, including its principal executive officer, principal financial officer, principal accounting officer or controller and any other persons performing similar functions.Except as provided above, the items required by Part III, Item 10 are incorporated herein by reference from the Company’s Proxy Statement for its 2010 Annual Meeting of Shareholders. ITEM 11. EXECUTIVE COMPENSATION The items required by Part III, Item 11 are incorporated herein by reference from the Company’s Proxy Statement for its 2010 Annual Meeting of Shareholders. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The items required by Part III, Item 12 are incorporated herein by reference from the Company’s Proxy Statement for its 2010 Annual Meeting of Shareholders. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTORS INDEPENDENCE The items required by Part III, Item 13 are incorporated herein by reference from the Company’s Proxy Statement for its 2010 Annual Meeting of Shareholders. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES The items required by Part III, Item 14 are incorporated herein by reference from the Company’s Proxy Statement for its 2010 Annual Meeting of Shareholders. PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES, AND REPORTS ON FORM 8-K. (a)(1) Financial Statements Reference is made to the Index set forth on Page F-1 of this Annual Report on Form 10-K. (a)(2) Financial Statement Schedules All schedules have been omitted because they are inapplicable or the information is provided in the consolidated financial statements, including the notes thereto. (a)(3) Exhibits 11 Index EXHIBIT DESCRIPTION Certificate of Incorporation of Le@P Technology, Inc., filed March 20, 1997 with the Delaware Secretary of State (incorporated by reference to Appendix B to the Company’s Definitive Proxy Statement for the Annual Meeting of Stockholders, as filed with the Securities Exchange Commission (the “SEC”) April 11, 1997). Certificate of Ownership and Merger of Seal Holdings Corporation filed with the Delaware Secretary of State on June 13, 1997 (incorporated by reference to Exhibit 3.1.2 to the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2005, as filed with the SEC on March 27, 2006). Certificate of Preferred Stock Designation of Le@P Technology, Inc. filed with the Delaware Secretary of State on March 23, 1999 (incorporated by reference to Exhibit 3.3 to the Company’s Current Report on Form 8-K, as filed with the SEC on April 19, 1999). Certificate of Amendment to Certificate of Incorporation of Le@P Technology, Inc. filed June 21, 1999 with the Delaware Secretary of State (incorporated by reference to Exhibit 3.1.3 to the Company’s Annual Report on Form 10-KSB for the year ended December 31, 1999, as filed with the SEC on March 30, 2000). Certificate of Designation, Preferences, Rights and Limitations of 10% Cumulative Non-Voting Series B Preferred Stock of Le@P Technology, Inc. filed with the Delaware Secretary of State on November 15, 1999 (incorporated by reference to Exhibit 4 to the Company’s Quarterly Report on Form 10-QSB for the quarter ended September 30, 1999, as filed with the SEC on November 15, 1999). Certificate of Amendment to Certificate of Incorporation of Le@P Technology, Inc. filed July 5, 2000 with the Delaware Secretary of State (incorporated by reference to Exhibit 3 to the Company’s Quarterly Report on Form 10-QSB for the quarter ended June 30, 2000, as filed with the SEC on August 14, 2000). Bylaws of Le@P Technology, Inc.(incorporated by reference to Appendix C to the Company’s Proxy Statement for the Annual Meeting of Shareholders of Le@P Fleet, Inc. held May 14, 1997, as filed with the SEC on April 11, 1997). Funding Arrangement by M. Lee Pearce, M.D. (incorporated by reference to Exhibit 99.1 to the Company’s Current Report on Form 8-K, as filed with the SEC on October 15, 1999). Subscription Agreement dated March 30, 2000 with M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.2 in the Company’s Annual Report on From 10-KSB for the fiscal year ended December 31, 2000, as filed with the SEC on March 30, 2001). 1999 Long Term Incentive Plan (incorporated by reference to Exhibit B to the Company’s Definitive Proxy Statement for its Annual Meeting of Stockholders as filed with the SEC on June 4, 1999). 1998 Incentive Option Plan (incorporated by reference to Exhibit A to the Company’s Definitive Proxy Statement for its Annual Meeting of Stockholders as filed with the SEC on June 8, 1998). 1997 Incentive Option Plan (incorporated by reference to Appendix A to the Company’s Definitive Proxy Statement for its Annual Meeting of Shareholders as filed with the SEC on April 11, 1997). 12 Index Amended 1996 Long-Term Incentive Plan (incorporated by reference to Exhibit 10.3 to the Company’s Form 10-Q for the quarter ended March 31, 1997 as filed with the SEC on May 15, 1997). Promissory Note dated September 28, 2001, in the principal amount of $712,500, executed by Parkson Property LLC (incorporated by reference to Exhibit 10.3 to the Company’s Current Report on Form 8-K as filed with the SEC on October 18, 2001). Promissory Note dated November 5, 2002, in the principal amount of $1,755,710, issued to the M. Lee Pearce 1998 Irrevocable Trust, replacing certain promissory notes issued in 2001 and 2002 (incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-QSB for the quarter ended September 30, 2002, as filed with the SEC on November 14, 2002). Promissory Note dated January 30, 2003, in the principal amount of $65,000 issued to the M. Lee Pearce 1998 Irrevocable Trust (incorporated by reference to Exhibit 10.18 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2002 as filed with the SEC on March 31, 2003). Promissory Note dated March 14, 2003, in the principal amount of $75,000 issued to the M. Lee Pearce 1998 Irrevocable Trust (incorporated by reference to Exhibit 10.19 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2002, as filed with the SEC on March 31, 2003). Promissory Note dated April 23, 2003, in the principal amount of $55,000 issued to the M. Lee Pearce 1998 Irrevocable Trust (incorporated by reference to Exhibit 10.1 in the Company’s Quarterly Report on Form 10-QSB for the quarter ended March 31, 2003, as filed with the SEC on May 15, 2003). Written Consent to Action dated May 6, 2003 extending the due date of a note to January 15, 2005 (incorporated by reference to Exhibit 10.2 in the Company’s Quarterly Report on Form 10-QSB for the quarter ended March 31, 2003, as filed with the SEC on May 15, 2003). Promissory Note dated June 30, 2003, in the principal amount of $71,000 issued to the M. Lee Pearce 1998 Irrevocable Trust (incorporated by reference to Exhibit 10.1 in the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2003 as filed with the SEC on August 8, 2003). Promissory Note dated July 24, 2003, in the principal amount of $80,000 issued to the M. Lee Pearce 1998 Irrevocable Trust (incorporated by reference to Exhibit 10.2 in the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2003 as filed with the SEC on August 8, 2003). Promissory Note dated November 3, 2003, in the principal amount of $37,000 issued to M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.22 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2003, as filed with the SEC on March 22, 2004). Promissory Note dated December 8, 2003, in the principal amount of $30,000 issued to M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.23 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2003, as filed with the SEC on March 22, 2004). Promissory Note dated December 29, 2003, in the principal amount of $25,000 issued to M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.24 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2003, as filed with the SEC on March 22, 2004). Promissory Note dated March 11, 2004, in the principal amount of $2,295,464 issued to the M. Lee Pearce 1998 Irrevocable Trust (incorporated by reference to Exhibit 10.25 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2003 as filed with the SEC on March 22, 2004). 13 Index Promissory Note dated March 11, 2004, in the principal amount of $93,022 issued to M. Lee Pearce, M.D.(incorporated by reference to Exhibit 10.26 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2003 as filed with the SEC on March 22, 2004). Promissory Note dated March 12, 2004, in the principal amount of $38,000 issued to M. Lee Pearce M.D. (incorporated by reference to Exhibit 10.27 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2003 as filed with the SEC on March 22, 2004). Promissory Note dated April 14, 2004, in the principal amount of $126,000 issued to M. Lee Pearce, M.D.(incorporated by reference to Exhibit 10.28in the Company’s Quarterly Report on Form 10-QSB for the quarter ended March 31, 2004, as filed with the SEC on May 12, 2004). Promissory Note dated July 6, 2004, in the principal amount of $23,000 issued to M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.1 in the Company’s Quarterly Report on Form 10-QSB for the quarter ended June 30, 2004, as filed with the SEC on August 13, 2004). Promissory Note dated August 6, 2004, in the principal amount of $35,000 issued to M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.1 in the Company’s Quarterly Report on Form 10-QSB for the quarter ended September 30, 2004, as filed with the SEC on November 15, 2004). Promissory Note dated October 11, 2004, in the principal amount of $140,000 issued to M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.2 in the Company’s Quarterly Report on Form 10-QSB for the quarter ended September 30, 2004, as filed with the SEC on November 15, 2004). Promissory Note dated November 18, 2004, in the principal amount of $29,000 issued to M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.32 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2004, as filed with the SEC on March 30, 2005). Promissory Note dated December 2, 2004, in the principal amount of $35,000 issued to M. Lee Pearce, M.D. (incorporated by reference to Exhibit 10.33 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2004, as filed with the SEC on March 30, 2005). Stock Exchange and Merger Agreement dated as of January 7, 2005 among Healthology, Inc., iVillage, Inc., Virtue Acquisition Corporation and certain stockholders of Healthology, Inc., including the Company (incorporated by reference to Exhibit 10.34 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2004, as filed with the SEC on March 30, 2005). Stock Purchase Agreement dated as of January 7, 2005 between the Company and Steven Haimowitz (incorporated by reference to Exhibit 10.35 in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2004, as filed with the SEC on March 30, 2005). Exchange and Termination Agreement dated March 17, 2006, effective as of March 15, 2006, between Le@P Technology, Inc. and the M. Lee Pearce 2005 Irrevocable Trust (incorporated by reference to Exhibit 10.1 in the Company’s Current Report on Form 8-K as filed with the SEC on March 21, 2006). Fairness Opinion dated March 15, 2006 issued by Stenton Leigh Valuation Group, Inc. on March 16, 2006 (incorporated by reference to Exhibit 10.2 in the Company’s Current Report on Form 8-K as filed with the SEC on March 21, 2006). 14 Index Promissory Note dated March 17, 2006 in the principal amount of $562,500 executed by Parkson Property, LLC in favor of Bay Colony Associates, Ltd. (incorporated by reference to Exhibit 10.3 in the Company’s Current Report on Form 8-K as filed with the SEC on March 21, 2006). Employment Agreement, dated as of November 1, 2006 by and between Le@P Technology, Inc. and Dr. Donald J. Ciappenelli (incorporated by reference to Exhibit 10.1 in the Company’s Current Report on Form 8-K as filed with the SEC on November 3, 2006) Employment Agreement, dated as of March 5, 2007 by and between Le@P Technology, Inc. and Dr. Howard Benjamin. (incorporated by reference to Exhibit 10.33 in the Company’s Form 10 KSB as filed with the SEC on March 30, 2007) Renewal Promissory Note dated as of October 24, 2007 in the principal amount of $562,500 executed by Parkson, LLC in favor of Bay Colony Associates, Ltd. (incorporated by reference to Exhibit 10.1 in the Company’s Current Report on Form 8-K as filed with the SEC on October 25, 2007). Promissory Note dated June 15, 2009 in the principal amount of $25,000 in favor of M. Lee Pearce Living Trust (incorporated by reference to Exhibit 10.27 in the Company’s Form 10 Q as filed on August 22, 2009). Promissory Note dated September 1, 2009 in the principal amount of $55,000 in favor of M. Lee Pearce Living Trust (incorporated by reference to Exhibit 10.28 in the Company’s Form 10 Q as filed on November 12, 2009). 21 Subsidiaries of the Registrant. Certification of the Acting Principal Financial Officerto Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of the Acting Principal Financial Officer Report pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certificationpursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b) Filed herewith Report ofForm 8-K filed on May 26, 2009, relating to an event dated May 22, 2009.Pursuant to Item 5.02 of such Report, the Registrant reported the resignation of the Registrant’s President and Chief Executive Officer. Report ofForm 8-K filed onNovember 3, 2009, relating to an event dated November 2, 2009.Pursuant to Item 5.02 of such Report, the Registrant reported the resignation of the Registrant’s Chairman of the Board. Report of Form 8-K filed on January 19, 2010, relating to an event dated January 15, 2010.Pursuant to Item 1.01 of such Report, the Registrant reported the renewal of a promissory note to Bay Colony Associates, Ltd. 21 Subsidiaries of the Registrant. Certification of the Acting Principal Financial Officerto Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Acting Principal Financial Officer Report pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certificationpursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 15 Index SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LE@P TECHNOLOGY, INC. By: /s/Timothy Lincoln Timothy Lincoln, Acting Principal Executive Officer By: /s/ Mary E. Thomas Mary E. Thomas, Acting Principal Financial Officer Dated:March 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Timothy Lincoln Acting Principal Executive Officer and Director March 29, 2010 Timothy Lincoln /s/ Mary E. Thomas Acting Principal Financial Officer and Director March 29, 2010 Mary E. Thomas /s/ Jerome Fields, M.D. Director March 29, 2010 Jerome Fields, M.D. 16 Index “Exhibit F” INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Le@P Technology, Inc. and Subsidiaries PAGE Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-3, F-4 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008 F-5 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2009 and 2008 F-6 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 F-7 Notes to Consolidated Financial Statements F-8 – F-16 F-1 Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Le@P Technology, Inc. We have audited the accompanying consolidated balance sheets of Le@P Technology, Inc. and Subsidiaries, a Delaware corporation, as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board of the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included the consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by the management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Le@P Technology, Inc. and Subsidiaries as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying consolidated financial statements, the Company has significant net losses and cash flow deficiencies. Those conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding those matters are described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Berenfeld, Spritzer, Shechter & Sheer, LLP Certified Public Accountants Fort Lauderdale, Florida March 29, 2010 F-2 Index Le@P Technology, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2009 2008 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ See notes to consolidated financial statements. F-3 Index Le@P Technology, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2009 2008 Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued professional fees Accrued compensation and related liabilities Total current liabilities Long-term notes payable to related party Long-term accrued interest payable to related party Total liabilities Commitments and contingencies Stockholders’ equity (deficiency): Preferred stock, par value $0.001 per share.Authorized 25,000,000 shares.Issued and outstanding 2,170 shares at December 31, 2009 and 2008. Class A common stock, $0.01 par value 149,975,000 shares authorized and 65,280,759 shares issued at December 31, 2009 and December 31, 2008. Class B common stock, $0.01 par value per share.Authorized, issued and outstanding 25,000 shares at December 31, 2009 and 2008. Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 84,850 shares at December 31, 2009 and 2008 ) ) Total stockholders’ equity(deficiency) ) Total liabilities and stockholders’ equity (deficiency) $ $ See notes to consolidated financial statements. F-4 Index Le@P Technology, Inc. and Subsidiaries Consolidated Statements of Operations Years ended December 31, 2009 2008 Revenue $
